Exhibit 10.1 SIXTH AMENDMENT TO LOAN AGREEMENT This Sixth Amendment to Loan Agreement (this "Agreement") dated as of March 31, 2009, is entered into among Lithia Motors, Inc., an Oregon corporation ("Borrower"); the lenders which are from time to time parties to the Loan Agreement (each a "Lender" and any two or more "Lenders"); and U.S. Bank National Association, as agent for the Lenders (in such capacity, "Agent"). R E C I T A L S A. Borrower, the Lenders and Agent have entered into a Loan Agreement dated as of August 31, 2006, which has been amended by amendments dated as of June 29, 2007, February 13, 2008, March 17, 2008, August 15, 2008, and December 12, 2008 (collectively, the "Loan Agreement"). B. The parties wish to modify the terms and conditions of the Loan Agreement, as set forth below. For valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1. Amendments to Loan Agreement. 1.1 Changed Definitions. The following defined terms in Section 1.1 of the Loan Agreement are deleted and replaced with the following: " LIBOR Rate " means the one-month LIBOR rate quoted by Agent from Reuters Screen LIBOR01 Page or any successor thereto, which shall be that one-month LIBOR rate in effect two Business Days prior to the beginning of each calendar month, adjusted for any Reserve Requirements and any subsequent costs arising from a change in government regulation, such rate to be reset at the beginning of each succeeding month; provided, however, if the first Loan is made other than on the first day of the month, the initial monthly LIBOR Rate shall be that one-month LIBOR rate in effect two Business Days prior to the date of the initial Loan, which rate shall be in effect for the remaining days of the month in which such Loan is made; such monthly LIBOR Rate to be reset at the beginning of each succeeding month. Agent's internal records of applicable interest rates shall be determinative in the absence of manifest error. "
